Title: Thomas Jefferson to John Vaughan, 6 October 1818
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir
            Monticello
Oct. 6. 18.
          
          I recieved last night your favor of Sep. 26. with the inclosed for mr Correa. he & Dr Cooper had left us in the morning, &  going direct to Philadelphia, I cannot dispose of it better than by returning it to you. I recd also last night a letter from mr Cathalan, acknoleging the remittance of 2205.ƒ = 420.D. the latter part of your letter will need further explanation, I mean that which speaks of the instruments wanted by the Astronomical committee the application to mr Crawford, the danger of losing the privilege of the building Etc. I do not know what this relates to. probably it may have been stated in some previous letter which has not come to hand. if it is any thing in which I can be useful, I shall apply to it with zeal, on recieving the necessary explanations. I salute you with affection & respect.
          
            Th: Jefferson
          
        